Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 1 of 16 PageID #:2643




      EXHIBIT A
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 2 of 16 PageID #:2644




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF
                         ILLINOIS EASTERN DIVISION

GEORGE CAVELLE,                      )
                                     )
      Plaintiff,                     )
                                     )        No. 17 CV 05409
    v.                               )
                                     )        Judge Robert M. Dow, Jr.
CHICAGO TRANSIT AUTHORITY,           )
DORVAL R. CARTER, JR., individually, )
JOHN DOE 1, and JOHN DOE 2,          )
                                     )
      Defendants.                    )

      DEFENDANTS’ MANDATORY INITIAL DISCLOSURE RESPONSES

       Defendants CHICAGO TRANSIT AUTHORITY (“CTA”) and DORVAL R.

CARTER, JR. (collectively, the “Defendants”), by and through their attorneys Joel

D. Bertocchi, Grace E. Mangieri, and Kenneth E. Yeadon of Hinshaw & Culbertson

LLP, serve their Mandatory Initial Disclosure Responses on Plaintiff George

Cavelle. Defendants have also filed with the Court a notice of service of these initial

mandatory disclosures.

                                  DISCLOSURES

      1.    State the names and, if known, the addresses and telephone
numbers of all persons who you believe are likely to have discoverable
information relevant to any party’s claims or defenses, and provide a fair
description of the nature of the information each such person is believed
to possess.

       Response:

(1)    Plaintiff George Cavelle
       c/o Robert D. Sweeney and John J. Scharkey
       Sweeney & Scharkey, LLC
       111 West Washington Street, Ste. 1160
       Chicago, IL 60602
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 3 of 16 PageID #:2645




      (312) 384-0500

      The Plaintiff is believed to possess discoverable information regarding the
circumstances surrounding his job performance at and his separation from the CTA,
the Holiday Train Fund, his communications with King County Transit, and other
matters alleged in the Complaint.

(2)   Symone Amos
      Officer, Construction, Occupational & Environmental Safety, Chicago Transit
      Authority
      567 West Lake Street
      Chicago, IL 60661
      (312) 681-2782

      Ms. Amos is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(3)   Donald Bonds
      Interim Chief Transit Officer, Chicago Transit Authority
      567 West Lake Street
      Chicago, IL 60661
      (312) 681-4550

      Mr. Bonds is believed to possess discoverable information relating to the
circumstances surrounding the Holiday Train Fund and other matters alleged in
the Complaint.

(4)   Michael Bowen
      Director, Compensation, Benefits & HRIS, Chicago Transit Authority
      567 West Lake Street
      Chicago, IL 60661
      (312) 681-2273

      Mr. Bowen is believed to possess discoverable information relating to an
inquiry from King County Metro Transit regarding the Plaintiff and other matters
alleged in the Complaint.

(5)   Omar Brown
      Former Vice President, Human Resources, Chicago Transit Authority
      203 Ridge Ave., Apt. 1
      Evanston, IL 60202



                                        2
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 4 of 16 PageID #:2646




      Mr. Brown is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(6)   Ken Buford
      Former Vice President, COO, Chicago Transit Authority
      42 West Lemoyne Street
      Oak Park, IL 60302
      (708) 386-2423/(312) 301-0160

      Mr. Buford is believed to have discoverable information relating to a proposed
agreement with the ATU Local 241 facilitated by the Plaintiff, the circumstances
surrounding the Plaintiff’s separation from the CTA, and other matters alleged in
the Complaint.

(7)   Thomas Byrne
      Former Manager, Elevated Station Maintenance, Chicago Transit Authority
      10152 South Trumbull Street
      Evergreen Park, IL
      (708) 424-2043

      Mr. Byrnes is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(8)   Dorval R. Carter, Jr.
      President, Chicago Transit Authority
      567 West Lake Street
      Chicago, IL 60661
      (312) 681-5000

      Mr. Carter is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s job performance at and separation from
the CTA, the Holiday Train Fund, communications with Sound Transit and King
County Metro Transit regarding the Plaintiff, and other matters alleged in the
Complaint.

(9)   Jay Charoenrath
      GM, Bus Engineering & Technical Services, Chicago Transit Authority
      567 West Lake Street
      Chicago, IL 60661
      (773) 846-6712



                                         3
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 5 of 16 PageID #:2647




      Mr. Charoenrath is believed to have discoverable information relating to the
Plaintiff’s prospective employment with King County Transit, the circumstances
surrounding the Plaintiff’s separation from the CTA, and other matters alleged in
the Complaint.

(10)   Linda Davis
       Senior Manager, Payroll, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-3489

      Ms. Davis is believed to have discoverable information relating to the Holiday
Train Fund and other matters alleged in the Complaint.

(11)   James D’Amico
       Vice President, Facilities Maintenance, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (773) 722-4737

      Mr. D’Amico is believed to have discoverable information relating to the
circumstances surrounding the termination of former CTA employee Frank
Schmeda, the Plaintiff’s job performance at and separation from the CTA, and other
matters alleged in the Complaint.

(12)   Ryan Ernst
       Former Project Specialist II, Warehousing, Chicago Transit Authority
       5643 West Gunnison Street
       Chicago, IL 60630
       (773) 640-0924/(773) 282-5259

      Mr. Ernst is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(13)   Sylvia Garcia
       Chief of Staff, Chief Operating Officer, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-5010

      Ms. Garcia is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s job performance at and separation from
the CTA and other matters alleged in the Complaint.
                                          4
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 6 of 16 PageID #:2648




(14)   Daryl Gatewood
       Former Senior Manager, Janitorial Support Staff, Chicago Transit Authority
       10620 South Eggleston Avenue
       Chicago, IL 60628

      Mr. Gatewood is believed to have discoverable information relating to the
circumstances surrounding the termination of former CTA employee Frank
Schmeda, the Plaintiff’s separation from the CTA, and other matters alleged in the
Complaint.

(15)   Maria Gonzalez
       Assistant II, Infrastructure, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-4558

      Ms. Gonzalez is believed to have discoverable information relating to the
Holiday Train Fund and other matters alleged in the Complaint.

(16)   James Guidone
       Coordinator, Rail Janitor, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (847) 745-9118

      Mr. Guidone is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(17)   Sarah Guidone
       Senior Manager, Supply Chain Projects, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 932-2110

      Ms. Guidone is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(18)   Abigail Gualberto
       Former Manager, Facility Engineering & Technical Services, Chicago Transit
       Authority
       7912 110th Avenue SE Apt. 704

                                          5
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 7 of 16 PageID #:2649




       Newcastle, WA 98056

      Ms. Gualberto is believed to have discoverable information relating to the
circumstances surrounding the Plaintiff’s separation from the CTA and other
matters alleged in the Complaint.

(19)   James Higgins
       Manager, Security Services, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-4567

       Mr. Higgins is believed to have discoverable information relating to the
document attached to Plaintiff’s Complaint as Exhibit B and other matters alleged
in the Complaint.

(20)   Brad Jansen
       Deputy General Counsel, Labor & Employment, Law Department
       Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-2950

      Mr. Jansen is believed to have discoverable information regarding the
Plaintiff’s separation from the CTA, an inquiry from King County Metro Transit
regarding the Plaintiff, and other matters alleged in the Complaint.

(21)   James Keating
       Former Vice President, Security, Chief, Chicago Transit Authority
       422 West 37th Place
       Chicago, IL 60609
       (773) 208-3098/(312) 671-0184

      Mr. Keating is believed to have discoverable information relating to the
document attached to Plaintiff’s Complaint as Exhibit B, the events surrounding
the Plaintiff’s separation from the CTA, and other matters alleged in the Complaint.

(22)   Erin Kleist-Gaynor
       Director, Strategy & Business Operations, Chief Operation Officer, Chicago
       Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-4506


                                         6
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 8 of 16 PageID #:2650




      Ms. Kleist-Gaynor is believed to have discoverable information relating the
Holiday Train Fund, the Plaintiff’s job performance at and separation from the
CTA, and other matters alleged in the Complaint.

(23)   David Kowalski
       Former Senior Advisor, Chief Operating Officer, Chicago Transit Authority
       1874 Cedar Court
       Des Plaines, IL 60018
       (847) 296-4744

      Mr. Kowalski is believed to have discoverable information relating to the
Plaintiff’s job performance at and separation from the CTA, the Holiday Train
Fund, and other matters alleged in the Complaint.

(24)   Jeanette Martin-Freeman
       Former Deputy Chief of Staff, Chief Administrative Officer
       Chicago Transit Authority
       11407 South Hermosa
       Chicago, IL 60643
       (773) 233-8277/(312) 907-3438

      Ms. Martin-Freeman is believed to have information relating to the Plaintiff’s
job performance at and separation from the CTA and other matters alleged in the
Complaint.

(25)   Michael McLaughlin
       Deputy Chief of Staff, Chief Administrative Officer, Chicago Transit
       Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-5007

      Mr. McLaughlin is believed to have discoverable information relating to the
Plaintiff’s job performance at and separation from the CTA and other matters
alleged in the Complaint.

(26)   Colleen McNicholas
       Former Manager, GM, Facilities Engineering & Technical Services, Chicago
       Transit Authority
       567 West Lake Street
       Chicago, IL 60661




                                         7
 Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 9 of 16 PageID #:2651




      Ms. McNicholas is believed to have information relating to Plaintiff’s job
performance at and separation from the CTA and other matters alleged in the
Complaint.

(27)   Maria Roberts
       Executive Assistant II, Operations, Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (847) 982-5147

      Ms. Roberts is believed to have discoverable information relating to the
Holiday Train Fund and other matters alleged in the Complaint.

(28)   Tommy Sams
       Clerk, Rail Maintenance Training
       ATU 241 Union Representative
       Chicago Transit Authority
       (312) 664-7200 Ext. 12215

      Mr. Sams is believed to have discoverable information relating to a proposed
agreement the Plaintiff facilitated with ATU Local 241 and other matters alleged in
the Complaint.

(29)   Frank Schmeda
       Former Manager, Janitorial Services, Chicago Transit Authority
       6205 North LaCrosse Avenue
       Chicago, IL 60646
       (773) 629-1711

      Mr. Schmeda is believed to have discoverable information regarding his
termination from the CTA and other matters alleged in the Complaint.

(30)   Karen G. Seimetz
       General Counsel Law Department
       Chicago Transit Authority
       567 West Lake Street
       Chicago, IL 60661
       (312) 681-2900

       Ms. Seimetz is believed to have discoverable information relating to the CTA
Holiday Train Fund, attorney-client privileged communications with Dorval Carter
relating to the Plaintiff, and other matters alleged in the Complaint."



                                          8
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 10 of 16 PageID #:2652




(31)   Timothy Telkes
       Former Manager, Blue/Pink Station Maintenance, Chicago Transit Authority
       5215 North Potawatomie Street, Apt. 303
       Chicago, IL 60656
       (847) 452-2464/(773) 725-1748

      Mr. Telkes is believed to have information relating to Plaintiff’s job
performance at and separation from the CTA and other matters alleged in the
Complaint.

(32)   Dana Westley
       Former Assistant, Human Resources, VP, Chicago Transit Authority
       5724 North Talman
       Chicago, IL 60659

      Ms. Westley is believed to have information relating to Plaintiff’s job
performance at and separation from the CTA and other matters alleged in the
Complaint.

(33)   Seth Wilson
       Former Senior Project Manager, Control Center, Chicago Transit Authority
       Contact information to be provided

      Mr. Wilson is believed to have discoverable information relating to the
Plaintiff’s job performance at and separation from the CTA, the circumstances
surrounding the termination of former CTA employee Frank Schmeda, and other
matters alleged in the Complaint.

(34)   Peter Rogoff
       Chief Executive Officer, Sound Transit
       c/o Robin Rock Murphy, Esq.
       Senior Legal Counsel, Sound Transit
       401 South Jackson Street, Seattle, WA 98104
       (206) 398-5201

     Mr. Rogoff is believed to have discoverable information regarding
communications relating to the circumstances of the Plaintiff’s separation from the
CTA and other matters alleged in the Complaint.

(35)   Susan Eddy
       Special Projects Manager II, King County Department of Transportation,
       Transit Division
       c/o Susan Slonecker, Esq.
       Senior Deputy Prosecuting Attorney,
                                        9
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 11 of 16 PageID #:2653




       King County Prosecuting Attorney’s Office
       500 Fourth Avenue, Ste. 900, Seattle, WA 98104
       (206) 477-9488

      Ms. Eddy is believed to have discoverable information relating to
communications King County Metro Transit had with the CTA regarding the
Plaintiff, his communications with the Plaintiff, King County Metro’s recruitment of
candidates for the vehicle maintenance manager’s director’s position, the decision to
rescind a job offer to the Plaintiff, and other matters alleged in the Complaint.

(36)   Robert Gannon
       General Manager, King County Department of Transportation
       c/o Susan Slonecker, Esq.
       Senior Deputy Prosecuting Attorney, King County Prosecuting Attorney’s
       Office
       500 Fourth Avenue, Ste. 900, Seattle, WA 98104
       (206) 477-9488

      Mr. Gannon is believed to have discoverable information relating to
communications King County Metro Transit had with the CTA regarding the
Plaintiff, his communications with the Plaintiff, King County Metro’s recruitment of
candidates for the vehicle maintenance manager’s director’s position, the decision to
rescind a job offer to the Plaintiff, and other matters alleged in the Complaint.

(37)   Nancy Buonanno-Grennan
       Former Interim Deputy General Manager for Internal & Employee Services,
       King County Department of Transportation, Transit Division
       c/o Susan Slonecker, Esq.
       Senior Deputy Prosecuting Attorney, King County Prosecuting Attorney’s
       Office
       500 Fourth Avenue, Ste. 900, Seattle, WA 98104
       (206) 477-9488

       Ms. Buonanno-Grennan is believed to have discoverable information relating
to communications King County Metro Transit had with the CTA regarding the
Plaintiff, her communications with the Plaintiff, King County Metro’s recruitment
of candidates for the vehicle maintenance manager’s director’s position, the decision
to rescind a job offer to the Plaintiff and other matters alleged in the Complaint.

(38)   Celia Kupersmith, Paul Muldoon, and Al Schlimm
       KL2 Connects, LLC
       15 Baird Lane, Ashville, NC 28804
       (828) 645-2929


                                         10
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 12 of 16 PageID #:2654




       Ms. Kupersmith, Mr. Muldoon, and Mr. Schlimm are believed to have
discoverable information relating to King County Metro Transit’s recruitment
process for the position of Vehicle Maintenance Manager, and other matters alleged
in the Complaint.

(39)   Forest Claypool
       Contact information to be provided

      Mr. Claypool is believed to have discoverable information regarding the
Plaintiff’s job performance at and separation from the CTA, his prospective
employment with King County Metro Transit, and other matters alleged in the
Complaint.

      2.    State the names and, if known, the addresses and telephone
numbers of all persons who you believe have given written or recorded
statements relevant to any party’s claims or defenses. Unless you assert a
privilege or work product protection against disclosure under applicable
law, attach a copy of each such statement if it is in your possession,
custody, or control. If not in your possession, custody, or control, state the
name and, if known, the address and telephone number of each person
who you believe has custody of a copy.

       Response: None at this time.

      3.    List the documents, electronically stored information (“ESI”),
tangible things, land, or other property known by you to exist, whether or
not in your possession, custody or control, that you believe may be
relevant to any party’s claims or defenses. To the extent the volume of any
such materials makes listing them individually impracticable, you may
group similar documents or ESI into categories and describe the specific
categories with particularity. Include in your response the names and, if
known, the addresses and telephone numbers of the custodians of the
documents, ESI, or tangible things, land, or other property that are not in
your possession, custody, or control. For documents and tangible things in
your possession, custody, or control, you may produce them with your
response, or make them available for inspection on the date of the
response, instead of listing them. Production of ESI will occur in
accordance with paragraph C.2 in the Mandatory Initial Discovery Pilot
Project Standing Order.




                                        11
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 13 of 16 PageID #:2655




      Response:

      A.     Defendants have in their possession the following documents and/or

categories of documents that they may use to support their claims and defenses in

this matter, and which may be reviewed at a mutually agreed time at Hinshaw &

Culbertson LLP’s offices:

      (1) the Plaintiff’s CTA personnel file; (2) 2015 Executive Organization Chart

for the CTA; (3) Chief Transit Operations Officer job description; (4) the Plaintiff’s

travel records and travel vouchers; (5) September 2, 2015 cashier’s check remitted

by the Plaintiff and payable to the order of the Chicago Patrolmen’s Credit Union

for $6,117.47; (6) Chicago Patrolmen’s Credit Union records for an account in the

name of the Holiday Food Train; (7) King County Metro Transit’s employment file,

including recruitment briefing book, final offer, final interview, candidate questions,

feedback, references, vehicle maintenance managing director job description, and

candidate survey; (8) August 2016 emails received by Dorval Carter and sent to

Peter Rogoff relating to the Plaintiff; (9) an August 2016 email from former CTA

employee James Keating to Sylvia Garcia; (10) documents relating to the

termination of the employment of former CTA employee Frank Schmeda; (11)

calendar entry by Brad Jansen regarding a message to the CTA from Susan Eddy;

(12) Michael McLaughlin’s notes regarding the Plaintiff’s separation from the CTA ;

and (13) Sylvia Garcia’s notes regarding the Plaintiff’s separation from the CTA.

      B.     The following is a list of documents and/or categories of documents not

in Defendants’ possession that Defendants may use to support their claims and


                                          12
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 14 of 16 PageID #:2656




defenses in this matter: (1) bank records regarding the Holiday Train Fund from

Chicago Patrolman’s Federal Credit Union; (2) documents from executive search

firm KL2 Connects, LLC; (3) emails and calendars in the possession of King County

Transit relating to its decision to offer employment to the Plaintiff and rescind its

offer of employment to the Plaintiff and other matters alleged in the Complaint; (4)

a proposed agreement the Plaintiff facilitated with ATU Local 241; (5) Plaintiff’s

personal emails relating to matters alleged in the Complaint; and (6) Plaintiff’s

financial information, including bank records and credit cards accounts

       C.        Electronically Stored Information (“ESI”). At this time, ESI is expected

to include emails from George Cavelle, Dorval Carter, Sylvia Garcia, Michael

McLaughlin, Ryan Ernst, Elizabeth Grisanzio, Maria Gonzalez, Maria Roberts,

Sarah Guidone, David Kowalski, and Jeanette Martin. Production of ESI will occur

in accordance with the Standing Order Regarding the Mandatory Initial Discovery

Pilot Project.

      4.     For each of your claims or defenses, state the facts relevant to
it and the legal theories upon which it is based.

       Response: As set forth in the Defendants’ Affirmative Defense in their

Answer to the Complaint, the Plaintiff’s claims are barred or limited because there

was a qualified privilege that attached to any communications that Defendants

allegedly made to King County Metro Transit plead in the Complaint, including, as

set forth in paragraphs 71 and 78 of the Complaint, “accusing Plaintiff of criminal

activity relative to the CTA’s Holiday Train Fund, telling King County Metro

Transit officials that Cavelle was terminated for taking funds from CTA, and
                                             13
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 15 of 16 PageID #:2657




stating that he was terminated instead of Cavelle resigning.” Defendants acted in

good faith, and without malice, in making the alleged statements to King County

Metro Transit officials, and any alleged statements were made in connection with

King County Metro Transit’s interest in operating a safe, secure, and reliable public

transportation system. Defendants’ alleged statements were limited in scope to

matters relating to Cavelle’s CTA employment, made in connection with Plaintiff’s

prospective employment with King County Metro Transit, and publicized to the

proper King County Metro Transit officials.

      5.    Provide a computation of each category of damages claimed by
you, and a description of the documents or other evidentiary material on
which it is based, including materials bearing on the nature and extent of
the injuries suffered. You may produce the documents or other evidentiary
materials with your response instead of describing them.

      Response: Defendants do not claim damages at this time.

     6.    Specifically identify and describe any insurance or other
agreement under which an insurance business or other person or entity
may be liable to satisfy all or part of a possible judgment in the action or to
indemnify or reimburse a party for payments made by the party to satisfy
the judgment. You may produce a copy of the agreement with your
response instead of describing it.

      Response: The CTA is self-insured, and defendant Carter has been

indemnified by the CTA.




                                         14
Case: 1:17-cv-05409 Document #: 176-1 Filed: 06/05/20 Page 16 of 16 PageID #:2658




                               CERTIFICATION

      I, Kenneth E. Yeadon, the undersigned attorney, certify that the Defendants’

Mandatory Initial Disclosure Responses were true and correct as of the time the

responses were made, based on my knowledge, information, and belief formed after

a reasonable inquiry.

                                       Respectfully submitted,

                                       CHICAGO TRANSIT AUTHORITY and
                                       DORVAL R. CARTER, JR.,

                                By:    /s/ Kenneth E. Yeadon
                                       Joel D. Bertocchi
                                       Grace E. Mangieri
                                       Kenneth E. Yeadon
                                       Hinshaw & Culbertson, LLP
                                       222 North LaSalle Street, Suite 300
                                       Chicago, Illinois 60601-1081
                                       Phone: (312) 704-3000

DATED: October 14, 2017




                                       15
